869 F.2d 1492
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward ROBERTS, Plaintiff-Appellant,v.Donal CAMPBELL, Warden;  Bobby Pittman, Lt.;  Marty Hester;Bobby Dickens, Defendants-Appellees.
No. 88-5703.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1989.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, and CHARLES W. JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff brought a civil rights action under 42 U.S.C. Sec. 1983 against the named defendants in connection with a disciplinary procedure occurring at the Turney Center Industrial Prison Farm, Only, Tennessee.  Plaintiff's specific allegations are that the named defendants acted to place him in involuntary administrative segregation in violation of his federally-guaranteed due process rights.  The magistrate to whom the case was assigned recommended defendant's summary judgment motion be granted.  The district court adopted the recommendation, over plaintiff's objections, and this appeal followed.  The parties have briefed the issues, plaintiff proceeding pro se.


4
Upon consideration, we find the record supports the district court's decision.  Uncontradicted evidentiary material shows the disciplinary board's initial decision to confine plaintiff was supported by "some evidence," namely, the statement of the complaining witness.  This satisfies federal due process review.   Superintendent, Mass.  Corr. Inst. v. Hill, 472 U.S. 445, 456 (1985).  Other material, also uncontradicted, shows that plaintiff was afforded the minimum due process mandated in Hewitt v. Helms, 459 U.S. 460, 476-77 (1983).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation